262 P.3d 403 (2011)
351 Or. 218
LAVEY
v.
KROGER.
(S059447).
Supreme Court of Oregon.
October 6, 2011.
MISCELLANEOUS SUPREME COURT DISPOSITION.
BALLOT TITLE CERTIFIED.
On August 11, 2011, petitioners. filed objections to the Attorney General's modified ballot title. The court determines that petitioners' objections are not well taken and denies the same. The court certifies to the Secretary of State the Attorney General's modified ballot title for Proposed Initiative No. 16 (2012). ORS 250.085(10)(a).